Citation Nr: 0920901	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-39 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for restrictive lung disease resulting from a spontaneous 
pneumothorax. 

2.  Entitlement to an initial rating in excess of 10 percent 
for post-thoractomy chest pain syndrome with intercostal 
nerve irritation resulting from a spontaneous pneumothorax.

3. Entitlement to an initial rating in excess of 10 percent 
for thoracostomy scars of the mid-axillary area.

4.  Entitlement to an initial compensable rating for 
retropatellar pain syndrome of the right knee.

5.  Entitlement to an initial compensable rating for 
retropatellar pain syndrome of the left knee.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to 
October 2005.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2005 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran currently resides in Germany and jurisdiction 
over the claims folders has been transferred to the 
Pittsburgh RO.

Service connection for irritation of the intercostal nerve 
resulting in pain, cramping, and numbness of the chest, ribs, 
and stomach areas was granted in a July 2007 rating decision.  
The condition was considered associated with the Veteran's 
service-connected chest pain syndrome for rating purposes.  
The Board will therefore consider the Veteran's nerve 
irritation when adjudicating the claim for an increased 
initial rating for post-thoractomy chest pain syndrome. 

The issues of entitlement to an initial rating in excess of 
10 percent for restrictive lung disease and initial 
compensable ratings for retropatellar syndrome of the right 
and left knees are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's post-thoracotomy chest pain syndrome with 
intercostal nerve irritation most nearly approximates a 
moderately-severe injury of the muscles that control 
respiration.

2.  The Veteran's thoracostomy scars of the mid-axillary area 
are superficial and manifested by tenderness and numbness; 
they are not deep and have not resulted in limitation of 
motion.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating of 20 
percent, but not higher, for post-thoractomy chest pain 
syndrome with intercostal nerve irritation have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.55, 4.56, 4.57, 
4.59, Diagnostic Code 5321 (2008).

2.  The schedular criteria for an initial rating in excess of 
10 percent for thoracostomy scars of the mid-axillary area 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.14, 4.118, Diagnostic Codes 7801-7804 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided proper VA examinations in response 
to his claims for increased ratings.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service treatment records establish that the Veteran 
developed a spontaneous pneumothorax of the right lung in 
July 2003.  Multiple thoracostomy tubes were inserted and a 
thoractomy was performed.  After his surgery, the Veteran 
complained of chronic pain of the chest wall.  

Upon examination for separation in October 2005, the Veteran 
reported experiencing nerve damage to his chest with numbness 
and tingling along the right rib cage and injuries to both 
knees.  The examiner's summary of complaints noted 
spontaneous pneumothorax with chronic right chest pain and 
nerve damage sequelae.  Physical examination showed right 
chest surgical scars and decreased sensation of the chest 
secondary to thoractomy.  

In response to the Veteran's claim for entitlement to service 
connection, a VA contract examination was provided in March 
2005.  He complained of gradually increasing chest pain since 
his in-service surgery that prevented him from participating 
in sports, caused tiredness, and interference with his sex 
life.  

Examination of the Veteran's skin showed a 12 centimeter (cm) 
thoractomy scar on the right chest as well as seven 2 cm 
scars from previous tube thoracostomies.  Two of the chest 
tube scars were tender on palpation, and tenderness was noted 
along the right subcostal margin and the distal one third of 
the right sternocostal margin.  

The examiner noted that a March 2005 PFT showed mild 
restrictive ventilatory defect with no significant change 
after inhaled bronchodilator.  PFTs from April 2004 also 
showed a mild restrictive defect.  X-rays from January 2005 
were stable with clips overlying the right hilum suggestive 
of prior surgery.  The diagnosis was right spontaneous 
pneumothorax with significant bilateral bleb disease treated 
with a right thoractomy and chronic post thoractomy chest 
pain syndrome.  The examiner found that the Veteran's 
condition was significant and serious and had resulted in 
chronic pain and decreased physical capacity.  The 
medications used to treat the condition had caused decreased 
energy and sexual function.

The Veteran's most recent VA contract examination was 
conducted in March 2007.  He complained of soreness and 
numbness in the area of his thoractomy with muscular cramps 
and recurrent stomach cramps.  With respect to the Veteran's 
reports of stomach cramps, he denied experiencing vomiting, 
hematemesis or melena, diarrhea, constipation, nausea, or 
undergoing any treatment for a gastrointestinal or stomach 
condition.  There were no signs of anemia, but pain was noted 
in a large area of the stomach area and right thorax around 
the area of his surgical scar.  The examiner diagnosed 
chronic persistent sympathetic neuralgic pain involving the 
stomach, right liver region, and pancreas that was 
experienced as stomach pain.  

A chest X-ray showed slight pleuro-diaphragmatic adhesions on 
the right side with slightly decreased respiratory excursion 
of the right hemidiaphragm.  Gross bullous subpleural 
parenchyma changes (blebs) on the left and right limited the 
apex of the lungs easing the development of the pneumothorax.  
The examiner diagnosed complications from the Veteran's in-
service thoractomy of persistent motor irritation of the 
right fifth intercostal nerve and mild right-lateral 
intrathoracic adhesions that limited the respiratory 
excursions of the lung but were subjectively asymptomatic.  

Examination of the Veteran's scars indicated a 14 cm 
thoractomy scar located in the right intercostal space and 
extending along the course of the right fifth rib.  Seven 
smaller scars resulting from chest tube placements measuring 
from 2.5 cm to 3.5 cm were noted at various points of the 
right hemithorax.  All the chest tube scars were normally 
healed, smooth, and non-tender.  They did not cause 
subjective or objective problems.  The thoractomy scar was 
normally healed, numb, and non-adherent.  The thoractomy scar 
caused chronic irritation of the fifth right intercostal 
nerve.  

Chest Pain Syndrome with Intercostal Nerve Irritation

The Veteran's chest pain syndrome with intercostal nerve 
irritation is currently rated as 10 percent disabling by 
analogy under Diagnostic Code 5321 for an injury affecting 
the muscles of respiration.  

Factors to be considered in the evaluation of muscle 
disabilities:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  (b) 
A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

The pertinent rating criteria under 38 C.F.R. § 4.55, is as 
follows:

(a)	A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b)	For rating purposes, the skeletal muscles of the body 
are divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

Diagnostic Code 5321 evaluates injuries to Muscle Group XXI.  
This muscle group controls the function of respiration and 
includes the thoracic muscle group.  A noncompensable 
evaluation is warranted for slight disability.  A 10 percent 
rating reflects a moderate disability.  A 20 percent 
evaluation is assigned for a moderately severe or severe 
disability.

Historically, service treatment records establish that the 
Veteran was hospitalized for a month during active duty 
service for treatment of his spontaneous pneumothorax.  
Service records also show consistent complaints of chronic 
chest wall pain, and physical profiles from April 2004 and 
December 2004 establish that the Veteran was unable to 
perform most of the functional and aerobic activities for 
permanent and temporary profiles.  He was not healthy for 
purposes of deployment.

The examination for separation in October 2005 showed 
complaints of chronic right chest pain with nerve damage 
sequelae.  Physical examination indicated right chest 
surgical scars and decreased sensation of the chest secondary 
to thoractomy.  

Current objective findings, including the VA contract 
examinations in March 2005 and March 2007, establish the 
presence chronic post thoractomy chest pain syndrome 
characterized as significant and serious resulting in chronic 
pain and decreased physical capacity.  The Veteran was also 
diagnosed by the March 2007 VA contract examiner with 
persistent motor irritation of the right fifth intercostal 
nerve and mild right-lateral intrathoracic adhesions limiting 
respiratory excursions of the lung.

Based on the historical evidence of treatment and the current 
objective findings of the muscular residuals of spontaneous 
pneumothorax, the Board finds that the Veteran's disability 
most nearly approximates a moderately-severe muscle injury. 

The Veteran was hospitalized for a prolonged period for 
treatment during service, and the service records contain 
evidence that he was unable to keep up with work requirements 
during service.  Current findings include findings of serious 
chest pain syndrome with decreased physical capacity and 
persistent nerve irritation.  Therefore, an increased initial 
rating of 20 percent consistent with a moderately-severe 
muscle injury, the maximum rating under Diagnostic Code 5321, 
is warranted.  

Scars

The criteria for rating scars were revised, effective October 
23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 
7805).  However, because the Veteran's claim was pending 
before October, 28, 2008, his claim will only be evaluated 
under the rating criteria made effective from August 30, 
2002.  See id.  

The Veteran's post-thoractomy scars are currently rated as 10 
percent disabling under Diagnostic Code 7804 for superficial 
scars that are painful on examination.  Note (1) to 
Diagnostic Code 7804 provides that a superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118 (2002). 

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Note (1) to Diagnostic Code 7802 provides that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118 (2002). 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118. 

Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118. 

The Veteran is currently in receipt of the maximum rating for 
scars under Diagnostic Codes 7803, 7803, and 7804.  
Therefore, increased ratings are not possible under these 
Diagnostic Codes.

In addition, the Veteran's post-thoractomy scars are not 
deep, associated with underlying tissue damage, and do not 
cover an area exceeding 12 square inches or 77 sq. cm.  In 
addition, there is no evidence that the Veteran's chest scars 
result in limitation of motion; in fact, the March 2007 VA 
contract examiner found that the scars did not result in any 
subjective or objective problems.  Accordingly, an increased 
rating is not warranted under Diagnostic Codes 7801 and 7805.  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's residuals of a 
spontaneous pneumothorax are manifested by symptoms such as 
restricted lung capacity, chronic chest wall pain, nerve 
irritation with loss of sensation of the chest, and tender 
superficial scars of the mid-axillary area.  These 
manifestations are specifically contemplated in the rating 
criteria.  The rating criteria are therefore adequate to 
evaluate the Veteran's disabilities and referral for 
consideration of extraschedular rating is not warranted.


ORDER

Entitlement to an initial rating of 20 percent for post-
thoractomy chest pain syndrome with intercostal nerve 
irritation resulting from a spontaneous pneumothorax is 
granted.

Entitlement to an initial rating in excess of 10 percent for 
thoracostomy scars of the mid-axillary area is denied.


REMAND

The Veteran's restrictive lung disease resulting from 
spontaneous pneumothorax is evaluated as 10 percent disabling 
under Diagnostic Code 6844 for rating post-surgical 
residuals.  

Diagnostic Code 6844 is evaluated pursuant to the General 
Rating Formula for Restrictive Lung Disease.  The General 
Rating Formula assigns a 10 percent disability rating when 
there is FEV-1 (Forced Expiratory Volume) of 71- to 80-
percent predicted, or; FEV-1/FVC (Forced Vital Capacity) of 
71 to 80 percent, or; DLCO (SB) (Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method) 66-to 
80-percent predicted.  FEV-1 of 56- to 70-percent predicted, 
or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-
percent predicted, is rated 30 percent disabling.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6844, 6845 (2008).

The most recent pulmonary function test (PFT) took place in 
March 2005 and showed an FEV1 of 88 percent predicted an 
FEV1/FVC of 89 percent.  The spirometry values were 
reportedly limited by the Veteran's inability to perform 
correctly and the impression was a mild restrictive 
ventilatory defect.  DLCO (SB) was not reported.  Earlier 
tests also do not contain this finding.  For claims pending 
prior to October 6, 2006, this measurement is required.  See 
71 Fed. Reg. 52457-60 (Sept. 6, 2006) (providing that DLCO 
(SB) is not required for claims received on or after October 
6, 2006, if the examiner provides a reason why the test would 
not be useful or valid).

A current PFT is required that includes the necessary 
findings.

The Veteran contends that his retropatellar syndrome of the 
right and left knees warrant initial compensable ratings.  
The only VA examination addressing his knee disabilities was 
conducted more than four years ago in March 2005, prior to 
his separation from active duty service.  

While the examination report includes range of motion 
measurements of the knees, it does not include a discussion 
of the factors pertaining to functional impairment contained 
within 38 C.F.R. §§ 4.40, 4.45.  The Court has instructed 
that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability is manifested by weakened movement, excess 
fatigability, incoordination, or pain.  DeLuca v. Brown, 8 
Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. 
App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Board finds that a new examination is required as the 
examination of record does not fully address limitation of 
motion based on functional impairment as specified by the 
Court.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a 
current pulmonary examination to evaluate 
the current severity of his restrictive 
lung disease.  A PFT that includes 
findings for DLCO (SB) should be 
performed.  If DLCO (SB) cannot be 
measured, the examiner may provide an 
estimate of the value that would likely 
be obtained if the test were provided.

The examiner should review the claims 
folder and note such review in the 
examination report or in an addendum.

2.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
right and left knee disabilities.  The 
claims folders should be made available 
to and reviewed by the examiner, and the 
examiner should note such review.

a)  All indicated tests and studies 
should be performed.  

b)  The examiner should report the ranges 
of right and left knee flexion and 
extension in degrees.

c)  The examiner should determine whether 
the knee disabilities are manifested by 
weakened movement, excess fatigability, 
pain, incoordination, or flare-ups.  Such 
inquiry should not be limited to muscles 
or nerves. These determinations should be 
expressed in terms of the additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, pain, 
flare-ups or incoordination.

d)  The examiner should provide an 
opinion concerning the degree of severity 
(whether mild, moderate, or severe) of 
any instability or subluxation of the 
knees.  The examiner should also 
determine if the knees lock and if so the 
frequency of the locking.  


2.  If the benefits sought on appeal are 
not fully granted, a supplemental 
statement of the case should be issued, 
before the case is returned to the Board, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


